Exhibit 10.22

 

FERRELL COMPANIES, INC.1998

 

INCENTIVE COMPENSATION PLAN

 

As Amended and Restated effective as of October 11, 2004

 

1.     PURPOSE. The purposes of the Ferrell Companies, Inc. 1998 Incentive
Compensation Plan (the “Plan”) are as follows:

 

(a)                                  to allow upper middle and senior level
managers of Ferrellgas, Inc. (“FGI”) to participate in the equity growth of
Ferrell Companies, Inc. (“FCI”) and, indirectly (through its “subsidiary”
holding), in the equity growth of Ferrellgas Partners, L.P. (the “Partnership”)
and its subsidiaries (with FCI, FGI, the Partnership and its subsidiaries being
collectively referred to herein as “Companies”);

 

(b)                                 to generate an increased incentive to
contribute to the Partnership’s future success and prosperity and to focus on
the value growth of FCI; and

 

(c)                                  to focus on profitable Partnership growth
and acquisition activities that will enable subordinated Partnership units
(“Subordinated Units”) held by FCI to convert to common Partnership units
(“Common Units”), to increase the value of all Partnership Units (including both
Common and Subordinated Units) and to increase the equity value of FCI, through
an increasing Partnership value, a maximization of Partnership distributions, a
reduction of FCI debt, and an optimization of share value growth for the FCI
shares held by FCI’s employee stock ownership plan (its “ESOP”).

 

Unless defined in the sentence or paragraph in which they are used, definitions
used herein are set forth in Section 9.9 below. The following provisions
constitute an amendment, restatement and continuation of the Plan effective as
of October 11, 2004.

 

2.     ADMINISTRATION.

 

2.1                               Administration by Committee. The Plan shall be
administered by the FCI Options Committee (comprised of three members of the
FCI’s or FGI’s Management Committee, and generally including the CEO and CFO of
FGI, as well as the senior personnel manager of FGI) (the “Committee”).

 

2.2                               Authority. Subject to the provisions of the
Plan, the Committee shall have the authority to (a) interpret the provisions of
the Plan, and prescribe, amend, and rescind rules and procedures relating to the
Plan, (b) grant incentives under the Plan, in such forms and amounts and subject
to such terms and conditions as it deems appropriate, including, without
limitation, incentives which are made in combination with or in tandem with
other incentives (whether or not contemporaneously granted) or compensation or
in lieu of current or deferred compensation, (c) modify the terms of, cancel and
reissue, or repurchase outstanding incentives, subject to Section 9.7,
(d) suspend the operation of the Plan (or any portion thereof) pursuant to the
provisions of Section 9.8 hereinbelow and (e) make all other determinations and
take all other actions as it deems necessary or desirable for the administration
of the Plan. The determination of the Committee on matters within its authority
shall be conclusive and binding on Companies and all other persons. The
Committee shall comply with all applicable law in administering the Plan.

 

3.    PARTICIPATION. Subject to the terms and conditions of the Plan, the
Committee shall designate from time to time employees of Companies (including,
without limitation, employees who are officers and/or directors of any Companies
entity) who shall receive incentives under the Plan (“Participants”).

 

4.     SHARES SUBJECT TO THE PLAN

 

4.1                               Number of Shares Reserved. Subject to
adjustment in accordance with Sections 4.2 and 4.3, the aggregate number of
shares of FCI common stock (“Common Stock”) available for incentives under the
Plan shall be that number of shares of Common Stock equaling 20% of FCI’s
outstanding Common Stock shares, on a fully-diluted basis, immediately following
the date on which the ESOP has acquired all of the outstanding Common Stock
shares.

 

All shares of Common Stock issued under the Plan may be authorized and unissued
shares or treasury shares. In addition, all of such shares may, but need not, be
issued pursuant to the exercise of nonqualified stock options and/or “incentive
stock options” (as defined in section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”)).

 

4.2                               Reusage of Shares.

 

(a)                                  In the event of the termination (by reason
of forfeiture, expiration, cancellation, surrender, or otherwise) of any
incentive under the Plan, that number of shares of Common Stock that was subject
to the incentive but not delivered shall be available again for incentives under
the Plan.

 

(b)                                 In the event that shares of Common Stock are
delivered under the Plan and are thereafter forfeited or reacquired by FCI
(whether or not pursuant to rights reserved upon the award thereof), such
forfeited or reacquired shares shall be available again for incentives under the
Plan.

 

4.3                               Adjustments to Shares Reserved. In the event
of any merger, consolidation, reorganization, recapitalization, spinoff, stock
dividend, stock split, reverse stock split, exchange, or other distribution with
respect to shares of Common Stock or other change in the corporate structure or
capitalization affecting the Common Stock (each being an “Adjustment”), the type
and number of shares of stock which are or may be subject to incentives under
the Plan and the terms of any outstanding incentives (including the price at
which shares of stock may be issued pursuant to an outstanding incentive) shall
be equitably adjusted by the Committee, in its sole discretion, to preserve both
the value of incentives awarded or to be awarded to Participants under the Plan
and the percentage of outstanding Common Stock shares (on a fully-diluted basis)
available for incentives under the Plan immediately prior to the date of the
Adjustment (taking into account both incentives granted but not yet distributed
from the Plan and incentives not yet granted under the Plan).

 

--------------------------------------------------------------------------------


 

5.     STOCK OPTIONS.

 

5.1                               Awards. Subject to the terms and conditions of
the Plan, the Committee shall designate the individuals to whom “nonqualified
stock options” to purchase shares of Common Stock (“Stock Options”) are to be
awarded under the Plan and shall determine the number, and terms of the Stock
Options to be awarded to each of them. Unless and until the Committee makes a
decision to the contrary, the Participants to whom Stock Options are granted
hereunder shall be designated from the following two employee groups:

 

(i)                                     field employees who are at or above the
“area manager” designation level; and

 

(ii)                                  corporate employees who are deemed by the
Committee to have a material positive impact on developing and implementing the
strategies, systems or processes that support the operations of the Partnership
and contribute to the achievement by the Partnership of its financial and
operational goals and the maximization of the equity value of FCI.

 

Stock Options awarded under the Plan will, unless and until the Committee makes
a decision to the contrary, be classified as either “Tranche A Options” or
“Tranche B Options.” Each Stock Option awarded under the Plan shall be a
“nonqualified stock option” for tax purposes.

 

5.2                               Adjustment of Awards. If a Participant
experiences a material change in job status (or other similar compensation
measurement as may, from time to time, be utilized by the Committee), the
Committee may, in its sole discretion, determine whether any or all of the
unvested portion of the Participant’s Stock Option(s) shall be taken from the
Participant and returned to FCI. In addition, in the event of a Change in
Control, the Committee may, in its sole discretion, determine what adjustments,
if any, should be made to (i) Stock Options awarded hereunder and/or (ii) the
Plan.

 

5.3                               Time for Exercise. Each Stock Option shall be
exercisable in accordance with the following rules:

 

(a)                                  Each Stock Option granted prior to
September 28, 2004, shall be exercisable only if it is vested (as described in
Section 5.4 below) and, then, only to the extent, at the times and until the
expiration date(s) described in the following table and the remainder of this
Section 5.3(a):

 

Exercise Event

 

Percentage of Vested Portion of
Tranche A Options Which May be
Exercised on Specified Exercise
Dates

 

Percentage of Vested Portion of
Tranche B Options Which May be
Exercised on Specified Exercise
Dates

 

 

 

 

 

Full repayment of the “FCISenior Notes” (as defined in Section 9.9 below)
(“Trigger 1”)

 

Up to 25% of the vested portion of a Participant’s Stock Option(s) may be
exercised, upon (and only upon) the first odd-numbered year “Exercise Date” (as
defined in Section 9.9 below) next following such repayment of the FCI Senior
Notes.

 

Up to 25% of the vested portion of a Participant’s Stock Option(s) may be
exercised, upon (and only upon) the first even-numbered year “Exercise Date”
next following such repayment of the FCI Senior Notes.

 

 

 

 

 

Full repayment of the “Subordinated Notes” (as defined in Section 9.9 below),
and assuming Trigger 1 occurs (“Trigger 2”)

 

An additional 25% of the vested portion of a Participant’s Stock Option(s) may
be exercised, upon (and only upon) the first odd-numbered year Exercise Date
next following such repayment of the Subordinated Notes.

 

An additional 25% of the vested portion of a Participant’s Stock Option(s) may
be exercised, upon (and only upon) the first even-numbered year Exercise Date
next following such repayment of the Subordinated Notes.

 

 

 

 

 

Assuming that both Trigger 1 and Trigger 2 have occurred:

 

The vested portion of aParticipant’s Stock Option(s) may be exercised up to the
following percentage on the Exercise Date occurring in each of the
followingyears:

 

2009 60%
2011 80%
2013 100%
2015 100%
2017 100%

 

The vested portion of aParticipant’s Stock Option(s) may be exercised up to the
following percentages on the Exercise Date occurring in each of the
followinyears:

 

2010 70%
2012 90%
2014 100%
2016 100%
2018 100%

 

In the event that either or both of Trigger 1 and Trigger 2 has (have) not
occurred by 2013 (for Tranche A Options) or 2014 (for Tranche B Options), then
(i) 100% of the vested portion of a Participant’s Tranche A Option(s) may be
exercised on the Exercise Date occurring in each of 2013, 2015 and 2017; and
(ii) to up to 100% of the vested portion of a Participant’s vested Tranche B
Option(s) may be exercised on the Exercise Date occurring in each of 2014, 2016
and 2018.

 

(b)                                 Each Stock Option granted on or after
September 28, 2004, shall be exercisable only if it is vested (as described in
Section 5.4 below) and, then, only to the extent, at the times and until the
expiration date(s) established by the Committee and set forth in the stock
option agreement evidencing the grant of such Stock Option.

 

--------------------------------------------------------------------------------


 

5.4                               Vesting. Each Stock Option shall vest in
accordance with the following:

 

(a)                                  Subject to the provisions of paragraph (c),
Tranche A Options and Tranche B Options granted prior to September 28, 2004,
shall vest in accordance with the following schedule:

 

Anniversary of

Stock Option

Grant Date

 

Annual
Vested Percentage

 

Cumulative
Vested
Percentage

 

1st

 

5

%

5

%

2nd

 

5

%

10

%

3rd

 

5

%

15

%

4th

 

5

%

20

%

5th

 

5

%

25

%

6th

 

10

%

35

%

7th

 

10

%

45

%

8th

 

10

%

55

%

9th

 

10

%

65

%

10th

 

10

%

75

%

11th

 

10

%

85

%

12th

 

15

%

100

%

 

(b)                                 Subject to the provisions of paragraph (c),
Stock Options granted on or after September 28, 2004, shall vest in accordance
with the vesting schedule established by the Committee and set forth in the
stock option agreement evidencing the grant of such Stock Options.

 

(c)                                  Notwithstanding the vesting schedule set
forth in the immediately preceding paragraphs or in a Participant’s stock option
agreement, as applicable, all Stock Options granted hereunder shall fully vest
upon (i) a “Change in Control” of the Partnership or FCI, (ii) the Participant’s
death, or “permanent disability” or (iii) the Participant’s retirement from FCI
at or after attainment of age 65. A Stock Option, whether or not vested, will be
forfeited, no longer exercisable and, if vested,  divested  if (I) a
Participant’s employment with FGI is terminated for gross insubordination (as
determined by FGI’s Board of Directors) or (II) the Participant enters a plea of
“guilty” or “nolo contendre” to, or is convicted by a court of competent
jurisdiction of, a felony.

 

5.5                               Option Price. The option price per share
(“Option Price”) for any Stock Option awarded shall not be less than the “Fair
Market Value” of a share of Common Stock on the date the Stock Option is
granted. Recipients of Stock Options shall be timely notified no less frequently
than twice annually of the Fair Market Value of a share of Common Stock.

 

5.6                               Manner of Exercise. The vested portion of a
Stock Option may be exercised, in whole or in part, once a year on the Exercise
Date by notice to FCI specifying the number of whole (not fractional) shares of
Common Stock to be purchased. Such notice shall be given at least thirty (30)
days prior to the Exercise Date and it shall be accompanied by (or provision
shall be made for) (i) payment of the Option Price by a certified or cashiers
check or wire transferpayable to the order of the Company on or prior to the
Exercise Date; (ii) an executed share transfer restriction agreement (the form
of which shall either be attached to the agreement memorializing the
Participant’s Stock Option grant or be provided to the Participant prior to the
first Exercise Date for the Stock Option); and (iii) such other documents or
representations (including, without limitation, representations as to the
intention of the Participant or his/her successor to acquire the shares for
investment) as the Company may reasonably request in order to comply with
securities, tax or other laws then applicable to the exercise of the Stock
Option.

 

The vested portion of the Stock Option so granted may be exercised until (and
must be exercised on or before) the expiration date specified by the Committee
at the time of grant. Subject to the next succeeding sentence, if the
Participant becomes no longer employed by a Companies entity prior to the
exercise of all of the vested portion of the Participant’s Stock Option(s) (and
the Participant is not immediately thereafter employed with another Companies
entity), the  nonvested  portion of the Participant’s Stock Option(s) shall
expire, terminate and be forfeited, and the Participant will be permitted to
exercise the vested portion of his/her Stock Option(s) during the times set for
exercise as described in the table set forth in Section 5.3 above. In such case,
the Committee may, in its sole discretion, give the terminated participant one
opportunity to exercise all of the vested portion of his/her Stock
Option(s) (with the opportunity specifying the early Exercise Date on which such
vested portion must be exercised). If the Participant is given such an
opportunity and chooses not to exercise all of the remaining vested portion of
his/her remaining Stock Option(s) by the early Exercise Date, such vested
portion of the Stock Option(s) will immediately expire, terminate and be
forfeited as of such date.

 

--------------------------------------------------------------------------------


 

5.7                               ESOP Call. All shares acquired bya Participant
pursuant to the exercise of a StockOption shall be subject to a “call option”
which shall be granted to and may be (a) exercised by the Ferrell
Companies, Inc. Employee Stock Ownership Trust (the “Trust”) and (b) assigned by
the trustee of the Trust (the “Trustee”) to FCI. Although the call option may
generally be exercised by either (i) the Trust or (ii) by the Trust’s assignee,
if applicable, it may not be exercised during the first six months following the
Exercise Date.

 

The shares acquired by a Participant pursuant to such exercise may be called by
the Trust (or its assignee) at their Fair Market Value as of the date of the
call (the “Call Date”) by giving the Participant who acquired the shares notice
of the Trust’s (or its assignee’s) intention to call the shares (a “call
notice”) at least ten (10) business days prior to the Call Date. As stated in
Section 5.5 above, Participants receiving grants of Stock Options shall be
notified every six (6) months of the Fair Market Value of a share of Common
Stock.

 

A Participant receiving a call notice shall deliver to the Trustee (or the
Trust’s assignee, as applicable) stock certificate(s) for the called shares
prior to the Call Date. The Participant’s sale of the called shares shall be
deemed to have occurred as of the Call Date, with the purchase price being
payable in one lump sum by the Trust (or its assignee) within ninety (90) days
of any Call Date not occurring on July 31st or January 31st and within ninety
(90) days after the receipt of the ESOP financial advisor’s determination of the
Fair Market Value of the called shares as of any July 31st or January 31st Call
Date. Notwithstanding the immediately preceding sentence, however, if a
Participant’s employment is terminated prior to the Participant’s exercise of
all of the vested portion of his/her Stock Option and the Committee gives the
Participant one opportunity to exercise such vested portion as of an early
Exercise Date, the purchase price to be paid by the Trust (or its assignee) for
any early Exercise Date shares acquired pursuant to its call option may be, in
the sole discretion of the Committee, payable in the form of a five-year
promissory note given by the Trust (or its assignee) (with (i) interest payable
at the lowest percentage of libor which equals or exceeds the “Applicable
Federal Rate” and (ii) semi-annual equal payments of principal and interest
being made during the five-year payment period).

 

5.8                               Put Option. All shares acquired by a
Participant pursuant to the exercise of a Stock Option shall be subject to a
“put option” (the “Put Option”) which shall be granted as of the acquisition
date to and may be exercised by the Participant or other party receiving such
shares (as provided hereunder, the “Other Party”) if, at the time of their
receipt, the shares are not readily tradable on an established market, as
defined in Section 409(h) of the Code and the Treasury regulations promulgated
thereunder. The Put Option shall permit the Participant or Other Party to sell
some or all of the shares acquired at their Fair Market Value as of (and  only 
as of) any July 31st or January 31st following the Exercise Date (each being a
“Permissible Put Date”). The Put Option may not, however, be exercised during
the first six months following the Exercise Date  and  it may no longer  ever be
exercised once a call notice (as described in Section 5.7 above) has been sent
or delivered by the Company.

 

Shares acquired pursuant to the exercise of a Participant’s Stock Option may be
put by the Participant or Other Party at their Fair Market Value as of a
Permissible Put Date by giving the Company notice of the Participant’s (or Other
Party’s) intention to put the shares (a “put notice”) at least ten (10) business
days prior to the Permissible Put Date. As is stated in Section 5.5 above,
Participants receiving grants of Stock Options shall be notified every six
(6) months of the Fair Market Value of a share of a share of Common Stock.

 

In the event the Company receives a put notice, the sale pursuant to the put
shall be deemed to have occurred as of the Permissible Put Date referenced in
the Put Notice, with the purchase price being payable by the Company (or its
assignee) in one lump sum within ninety (90) days after the receipt of the ESOP
financial advisor’s determination of the Fair Market Value of the put shares as
of the specified Permissible Put Date. Notwithstanding the immediately preceding
sentence, however, if a Participant’s employment is terminated prior to the
Participant’s exercise of all of the vested portion of his/her Stock Option and
the Committee gives the Participant one opportunity to exercise such vested
portion as of an early Exercise Date, the purchase price to be paid by the
Company (or its assignee) for any early Exercise Date shares acquired pursuant
to the Put Option may be, in the sole discretion of the Committee, payable in
the form of a five-year promissory note given by the Company (or its assignee)
(with (i) interest payable at the lowest percentage of libor which equals or
exceeds the “Applicable Federal Rate” and (ii) semi-annual equal payments of
principal and interest being made during the five-year payment period).

 

5.9                               Share Restrictions. The exercise of a
Participant’s Stock Option shall be conditioned upon the Participant’s execution
of a share transfer restriction agreement (which shall either be attached to the
agreement memorializing the Participant’s Stock Option grant or provided to the
Participant prior to the first Exercise Date for the Stock Option so granted).
Unless and until the Committee makes a decision to the contrary, all shares
purchased pursuant to the exercise of Stock Options granted hereunder (i) must
be held for at least, and shall be non-transferable during, the six-month period
immediately following the Exercise Date; (ii) will be subject to the call option
described in Section5.7 above; and (iii) will be subject to the Put Option
described in Section 5.8 above.

 

6.     STOCK APPRECIATION RIGHTS.

 

6.1                               Grant of SARs. Subject to the terms and
conditions of the Plan, the Committee shall designate the employees to whom
stock appreciation rights (“SARs”) are to be awarded under the Plan and shall
determine the number, type and terms of the SARs to be awarded to each of them.
An SAR may be granted in tandem with a Stock Option granted under the Plan, or
the SAR may be granted on a free-standing basis. Tandem SARs may be granted
either at or after the time of grant of a Stock Option, provided that, in the
case of an incentive stock option, a tandem SAR may be granted only at the time
of the grant of such Stock Option. The grant price of a tandem SAR shall equal
the option price of the related Stock Option and the grant price of a
free-standing SAR shall be equal to the Fair Market Value of a share of Common
Stock on the SAR’s grant date.

 

6.2                               Exercise of Tandem SARs. Tandem SARs may be
exercised for all or part of the shares subject to the related option upon the
surrender of the right to exercise the equivalent portion of the related Stock
Option. A tandem SAR shall terminate and no longer be exercisable upon
termination or exercise of the related Stock Option. A tandem SAR may be
exercised only with respect to the shares for which its related option is then
exercisable.

 

6.3                               Exercise of Free-Standing SARs. Free-standing
SARs may be exercised upon such terms and conditions as the Committee, in its
sole discretion, determines.

 

6.4                               Term of SARs. The term of an SAR granted under
the Plan shall be determined by the Committee in its sole discretion; provided,
however, that such term shall not exceed the option term in the case of a tandem
SAR, or ten years in the case of a free-standing SAR.

 

--------------------------------------------------------------------------------


 

6.5                               Payment of SAR Amount. Upon exercise of an
SAR, a Participant shall be entitled to receive payment from Companies in an
amount determined by multiplying:

 

(a)                                  The excess of the Fair Market Value of a
share of Common Stock on the date of exercise over the “grant price” of the SAR;
by

 

(b)                                 The number of shares with respect to which
the SAR is exercised.

 

At the discretion of the Committee, the payment to be made upon an SAR exercise
may be in cash, in shares of Common Stock of equivalent value, or in some
combination thereof.

 

7.     PERFORMANCE SHARES.

 

7.1                               Awards. Subject to the terms and conditions of
the Plan, the Committee shall designate the employees to whom Performance Shares
are to be awarded and determine the number of shares and the terms and
conditions of each such award. Subject to the terms of Section 7.3 below and the
immediately preceding sentence, each Performance Share shall entitle the
Participant to a payment in the form of one share of Common Stock as soon as
reasonably practicable following the date on which the specified performance
goals and other terms and conditions specified by the Committee are attained
(the “Attainment Date”).

 

7.2                               No Adjustments. Except as otherwise provided
by the Committee or in section 4.3 hereof, no adjustment shall be made in
Performance Shares awarded on account of cash dividends which may be paid or
other rights which may be provided to the holders of Common Stock prior to the
end of any performance period.

 

7.3                               Substitution of Cash. The Committee may, in
its sole discretion, substitute cash equal to the Fair Market Value of shares of
Common Stock otherwise required to be issued to a Participant hereunder (with
such Fair Market Value being the Fair Market Value most recently determined by
the ESOP financial advisor immediately prior to the Attainment Date).

 

8.    OTHER INCENTIVES. In addition to the incentives described in Sections 5
through 7 above and subject to the terms and conditions of the Plan, the
Committee may grant other incentives (“Other Incentives”), payable in cash or in
stock, under the Plan as it determines to be in the best interest of Companies.

 

9.     GENERAL

 

9.1                               Effective Date. The Plan was adopted by the
Board of Directors effective as of July 17, 1998.

 

9.2                               Duration. The Plan shall remain in effect
until all incentives granted under the Plan have been satisfied by the issuance
of shares of Common Stock, lapse of restrictions or the payment of cash, or have
been terminated in accordance with the terms of the Plan or the incentive.
Notwithstanding any other provision of the Plan to the contrary, no Stock Option
which is intended to be an incentive stock option shall be granted after
July 17, 2008 and no incentive stock option shall be exercisable after the
expiration of ten (10) years from the date it is granted.

 

9.3                               Non-transferability of Incentives. No
incentive granted under the Plan may be transferred, pledged, or assigned by the
employee except by will or the laws of descent and distribution in the event of
death, and FCI shall not be required to recognize any attempted assignment of
such rights by any Participant. During a Participant’s lifetime, awards may be
exercised only by the Participant or by the Participant’s guardian or legal
representative. Notwithstanding the foregoing, at the discretion of the
Committee, a grant of an award may (but need not) permit the transfer of the
award by the Participant solely to members of the Participant’s immediate family
or trusts or family partnerships for the benefit of such persons, subject to
such terms and conditions as may be established by the Committee.

 

9.4                               Compliance with Applicable Law and
Withholding.

 

(a)                                  The award of any benefit under the Plan may
also be made subject to such other provisions as the Committee determines
appropriate, including, without limitation, provisions to comply with federal
and state securities laws or stock exchange requirements.

 

(b)                                 If, at any time, FCI, in its sole
discretion, determines that the listing, registration, qualification of any type
of incentive, or the shares of Common Stock issuable pursuant thereto, or
availability of exemption is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable, the exercise or
issuance of shares of Common Stock pursuant to any incentive, or the removal of
any restrictions imposed on shares subject to an incentive, may be delayed until
such listing, registration, qualification, exemption, consent, or approval is
effected.

 

(c)                                  The Companies’ entities shall have the
right to withhold from any award under the Plan or to collect as a condition of
any payment under the Plan, as applicable, any taxes required by law to be
withheld. To the extent permitted by the Committee, to fulfill any tax
withholding obligation, a Participant may elect to have any distribution
otherwise required to be made under the Plan (or a portion thereof) to be
withheld or, where Stock Options are to be exercised, the Participant may use
shares received from the exercise of the Stock Option.

 

9.5                               No Continued Employment. Participation in the
Plan will not affect any right any entity of Companies has to terminate the
employment of a Participant or give any Participant the right to be retained in
the employ of Companies or any right or claim to any benefit under the Plan
unless such right or claim has specifically accrued under the terms of any
incentive under the Plan.

 

--------------------------------------------------------------------------------


 

9.6                               Treatment as a Stockholder. No incentive
granted to a Participant under the Plan shall create any rights in such
Participant as a stockholder of FCI until shares of Common Stock related to the
incentive are registered in the name of the Participant.

 

9.7                               Amendment or Discontinuation of the Plan. The
Board of Directors may amend, suspend, or discontinue the Plan at any time;
provided, however, that (a)  the Committee  may amend or suspend the Plan to
avoid the occurrence of any of the events/circumstances described in Clauses
(i) thru (iii) in Section 9.8 below; and (b), other than such an amendment or
suspension by the Committee, no amendment, suspension or discontinuance shall
adversely affect any outstanding benefit and if any law, agreement or exchange
on which Common Stock is traded requires stockholder approval for an amendment
to become effective, no such amendment shall become effective unless approved by
vote of FCI’s stockholders.

 

9.8                               Limitations on Applicability. No Plan
provision shall be applicable if its application would (i) cause a default under
the terms of an extension of credit made to any Companies’ entity, or (ii) have
an effect on the ability of the Partnership to make any “Restricted Payment,” or
(iii) cause a material change in FCI’s Federal, state or local corporate or tax
status. In addition to the powers reserved to the Committee in Section 2.2
above, the Committee shall have complete discretion to administer the Plan in
such a way as will prevent the occurrence of any such default, inability to make
a Restricted Payment or change in corporate tax status.

 

9.9                               Definitions.

 

(a)                                  Change in Control. The term “Change in
Control” shall be defined as

 

(1)                                  any merger or consolidation of FCI in which
such entity is not the survivor,

 

(2)                                  any sale of all or substantially all of the
Common Stock of FCI by the Trust,

 

(3)                                  a sale of all or substantially all of the
Common Stock of FGI,

 

(4)                                  a replacement of FGI as the General Partner
of the Partnership, or

 

(5)         a public sale of a “material” amount of FCI’s equity (with
materiality being determined by the Committee, but with a material amount of
such equity being  at least  51% thereof).

 

(b)                                  Exercise Date. The term “Exercise Date”
refers to the 31st day of January (i.e., January 31st) of each year in which a
Stock Option may be exercised (with each such year being an odd-numbered year
for Tranche A Options and an even-numbered year for Tranche B Options).

 

(c)                                  Fair Market Value. Except as otherwise
determined by the Committee, the “Fair Market Value” of a share of Common Stock
as of any date shall equal the value of such a share most recently determined
for the ESOP by its independent financial advisor to the ESOP (assuming no
material change in such value since the date as of which such determination was
made); provided, however, that the “Fair Market Value” of a share of Common
Stock as of any July 31st or January 31st shall equal the value of such a
share,  as of such date , as determined by such independent financial advisor .

 

(d)                                  FCI Senior Notes. The term “FCI Senior
Notes” means the Series A Notes, the Series B Notes and the Series C Loans
issued pursuant to the Master Agreement dated July 15, 1998 among FCI, the
initial purchasers of the Series A Notes, the initial purchasers of the Series B
Notes, the Series C Lenders referred therein and U.S. Bank National Association,
as collateral agent (the “Master Agreement”).

 

(e)                                  Master Agreement. The term “Master
Agreement” shall have the meaning set forth in Section 9.9(d) above.

 

(f)                                    Permanent Disability. The term “permanent
disability” means any mental or physical condition which entitles the referenced
Participant to disability benefits under the long-term disability plans of the
Participant’s employer.

 

(g)                                 Restricted Payment. The term “Restricted
Payment” of the Partnership or its subsidiaries means, as applicable, a
“Restricted Payment” as defined in the debt documents of either the Partnership
or its subsidiaries.

 

(h)                                 Subordinated Notes. The term “Subordinated
Notes” means any promissory note(s) constituting “Subordinated Debt” (as said
term is defined in the Master Agreement).

 

(i)                                    Subsidiary. The term “subsidiary” means
any business, whether or not incorporated, in which FCI has a direct or indirect
ownership interest.

 

Change of control

In the case of a change of control of FGP in the 3 years, both the stay bonus
and the unvested BR options fuly vest.

 

 

Signed by Ferrellgas

/s/ James E. Ferrell

 

 

Chairman, CEO and President of Ferrellgas, Inc.

 

Date

February 6, 2004

 

 

--------------------------------------------------------------------------------